ADKINS, J., dissenting.
On August 21, 2008, Michael Eaton entered JMGM’s bar where, over a six-hour period, he was served at least twenty-*200one alcoholic drinks, to the point of becoming violent and aggressive. Eaton then left the bar, got in his car, drove down the road at eighty-eight to ninety-eight miles per hour, collided with another car, and killed an innocent ten-year-old child.
Unfortunately, the facts of this case are not unusual or extreme. In Maryland, over 24,000 people are arrested every year for driving under the influence of alcohol. See Task Force to Combat Driving Under the Influence of Drugs and Alcohol, Findings and Recommendations 1-2 (2008). These drunk drivers come largely from bars and commercial vendors — -just like the establishment owned by JMGM. See Nat’l Highway Traffic Safety Admin., Preventing Over-consumption of Alcohol — Sales to the Intoxicated and “Happy Hour” (Drink Special) Laws 2 (2005); A. James McKnight & Fredrick M. Streff, The Effect of Enforcement Upon Service of Alcohol to Intoxicated Patrons of Bars and Restaurants, 26 Accid. Anal. & Prev. 79, 79 (1994). They then cause an average of 4,899 accidents every year in Maryland. See Task Force at 1-2. And sadly, the result is often no different than what happened in this case: “an average of 220 people died annually as a result of impaired-driving-related crashes on Maryland roads____This equates to 18 deaths a month or a death every 40 hours ....” Id. (emphasis added).
Against the backdrop of this crisis, this case presented the opportunity to impose dram shop liability on commercial vendors of alcohol1 that continue to serve patrons after they are “visibly under the influence.” Scientific studies have consistently found strong evidence showing that dram shop liability “reduee[s] motor vehicle crash deaths in general and alcohol-related crash deaths in particular.” Veda Rammohan, et al., *201Effects of Dram Shop Liability and Enhanced Overservice Law Enforcement Initiatives on Excessive Alcohol Consumption and Related Harms, 41 Am. J. Prev. Med. 334, 340 (2011).2 The National Highway Traffic Safety Administration agrees with this conclusion, explaining that “[sjtudies indicate that enforcement and prosecution of dram shop laws (and resulting case decisions) are associated with a substantial reduction in alcohol-related harm.” Nat’l Highway Traffic Safety Admin., at 5. Specifically, several studies “that assessed the effects of dram shop liability on alcohol-related motor vehicle fatalities found a median reduction of 6.4% (range of values 3.7% to 11.3% reduction).” Rammohan, at 339. With 220 deaths caused by alcohol-related crashes each year in Maryland, a 6.4% reduction would save 14 lives every year.
*202In 1981, the last time this Court took up the issue of dram shop liability, we stated that “for now” we would wait and permit the legislature to address this problem area. See Felder v. Butler, 292 Md. 174, 184, 438 A.2d 494, 499 (1981). After thirty-two years of inaction by the General Assembly, I urge that we no longer sit idly by, and refuse to help, as people continue to die at such a rate. See, e.g., Shannon v. Wilson, 329 Ark. 143, 947 S.W.2d 349, 352 (1997) (“Despite this Court’s preference for legislative action, there has been no action directly addressing this troublesome question [of dram shop liability]; so, we will address this issue now.”); McClellan v. Tottenhoff, 666 P.2d 408, 415 (Wyo.1983) (“We do not choose to stand by and wring our hands at the unfairness which we ourselves have created.”). I submit that we can save lives by recognizing dram shop liability and do so based on the well-established principles of our common law.
The Majority, in holding that JMGM does not owe a duty to the Warrs, is quick to state that it “do[es] not write on a blank slate.” Maj. Op. at 178, 70 A.3d at 351-52. Yet, the Majority immediately abandons the reasoning of this Court’s precedent, which was based on proximate cause, and instead, creates its own duty-of-care analysis. As I will explain, not only does the Majority disregard our precedent, but its new analysis is inconsistent with our established duty-of-care jurisprudence.
Common Law Rule Regarding Dram Shop Liability
The concept of “dram shop liability” is a legal term of art used to refer to the “[c]ivil liability of a commercial seller of alcoholic beverages for personal injury caused by an intoxicated customer.” Black’s Law Dictionary 568 (Bryan A. Garner et al. eds., 9th ed.2009). Dram shop liability did not exist under the traditional common law rule. This was because the rule “was predicated on the theory that the drinking rather than the serving of alcohol was the proximate cause of intoxication.” Frank A. Sloan, et al., Drinkers, Drivers, And Bartenders: Balancing Private Choices and Public Accountability 118 (2000). Under this rationale, “even if a vendor breached a duty to those injured by an *203intoxicated person, the vendor was not legally liable because he was not considered the proximate cause of the injuries.” Id. Accordingly, the sole rationale supporting the traditional common law rule was that “the chain of legal causation between the negligent serving of an alcoholic beverage and the injury was severed by the customer’s voluntary act in drinking the alcohol.” Id.; see also Ronald S. Beitman, Practitioner’s Guide to Liquor Liability Litigation 3 (1987).
This traditional common law rule was recognized in Maryland in the case of State v. Hatfield, 197 Md. 249, 78 A.2d 754 (1951). In that case, a bar served alcohol to a minor and did so even after he had become intoxicated. Id. at 251, 78 A.2d at 755. The minor then got back into his car and drove away from the bar, colliding with another car and killing the other driver. Id. In holding that the bar was not liable, the Court explained that “the common law knows no right of action against a seller of intoxicating liquors, as such, for ‘causing’ intoxication of the person whose negligent or wilful wrong has caused injury.” Id. at 254, 78 A.2d at 756 (emphasis added). Explaining further, the Court stated: “[t]he law (apart from statute) recognizes no relation of proximate cause between a sale of liquor and a tort committed by a buyer who has drunk the liquor.” Id. (emphasis added).
What is clear, then, is that when this Court refused to recognize dram shop liability for the first time, it did so based on the traditional common law understanding that the selling of alcohol was not a proximate cause of the injury suffered by the third person. Indeed, in the entire Hatfield opinion, the word “duty” never once appears. Hatfield, then, provides no support for the Majority’s “no duty” holding.
Following Hatfield, this Court has addressed dram shop liability on only one other occasion — in Felder v. Butler, 292 Md. 174, 438 A.2d 494 (1981) — but broke no new ground and followed, in lockstep, the decision in Hatfield. While the Felder Court recognized a “new trend of cases” that found a duty on the part of the bar as to an injured third person, it did not discuss duty of care. Id. at 178, 438 A.2d at 496. Instead, *204the Court, with some apparent reluctance, followed Hatfield and based its holding on older proximate cause decisions:
Therefore, since the legislature has not yet created dram shop liability by statute, we decline, for now, to join the new trend of cases [in this area]. Nevertheless, the legislature may -wish to consider reexamining the Hatfield rule to determine if the public policy of the State continues to favor a rule which, in any and all circumstances, precludes consideration of whether the sale of intoxicating liquor to an inebriated tavern patron may be a proximate cause of subsequent injury caused to others by the intoxicated customer. (Emphasis added).
Id. at 184, 438 A.2d at 499. These two, our only cases on dram shop liability, demonstrate that this Court’s refusal to recognize dram shop liability has been based solely on the old common law rule that the selling of alcohol was not a proximate cause of injuries resulting from the subsequent torts of an intoxicated customer. Therefore, the Majority’s opinion, resting on the absence of any duty of care to a third person injured by an intoxicated customer, is not based on Maryland precedent; it is an alternative approach that has never been taken by this Court before.
I apply our well-established principles of common law negligence to this case and explain how the Majority leads our duty-of-care jurisprudence astray.
Duty of Care
This Court has adopted the often quoted passage from Prosser and Keeton’s definition of the term “duty” as “an obligation, to which the law will give recognition and effect, to conform to a particular standard of conduct toward another.” See, e.g., Remsburg v. Montgomery, 376 Md. 568, 582, 831 A.2d 18, 26 (2003) (quotation marks omitted) (quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 53, at 356 (5th ed.1984)). Under this definition, however, “[i]n the determination of the existence of a duty, there runs through much of the law a distinction between action and inaction.” Keeton, § 56, at 373. As Prosser and Keeton explain: “there *205arose very early a difference, still deeply rooted in the law of negligence, between ‘misfeasance’ and ‘nonfeasance’ — that is to say, between active misconduct working positive injury to others and passive inaction or a failure to take steps to protect them from harm.” Id. In explaining this distinction, Prosser and Keeton state: “by ‘misfeasance’ the defendant has created a new risk of harm to the plaintiff, while by ‘nonfeasance’ he has at least made his situation no worse, and has merely failed to benefit him by interfering in his affairs.” Id.
As a result, the existence of a duty depends on whether the case involves active risk creation or passive failure to act:
Liability for ‘misfeasance,’ then, may extend to any person to whom harm may reasonably be anticipated as a result of the defendant’s conduct, or perhaps even beyond; while for ‘nonfeasance’ it is necessary to find some definite relation between the parties, of such a character that social policy justifies the imposition of a duty to act. (Footnotes omitted).
Id. § 56, at 374.
Under this definition that Maryland adopted from Prosser and Keeton, there are two overarching duty rules. First, when a person chooses to act, he owes a duty to exercise reasonable care so as not to expose others to unreasonable risks of harm. See, e.g., B.N. v. K.K., 312 Md. 135, 141, 538 A.2d 1175, 1178 (1988) (“The notion of duty is founded on the responsibility each of us bears to exercise due care to avoid unreasonable risks of harm to others.” (citations and quotation marks omitted)); Moran v. Faberge, Inc., 273 Md. 538, 543, 332 A.2d 11, 15 (1975) (“To begin with we note that a manufacturer’s duty to produce a safe product, with appropriate warnings and instructions when necessary, is no different from the responsibility each of us bears to exercise due care to avoid unreasonable risks of harm to others.”). Second, when a person is merely a passive observant, he ordinarily does not owe a duty to affirmatively aid or rescue another to prevent them from suffering harm, absent the creation of a special relationship that would justify imposing a duty to take affir*206mative action for the benefit of another. See, e.g., Barclay v. Briscoe, 427 Md. 270, 294, 47 A.3d 560, 574-75 (2012) (“[T]here is no duty to control a third person’s conduct so as to prevent personal harm to another, unless a special relationship exists.” (citation and quotation marks omitted)). Or, as Prosser and Keeton explained: “If there is no duty to go to the assistance of a person in difficulty or peril, there is at least a duty to avoid any affirmative acts which make his situation worse.” Keeton, § 56, at 378 (emphasis added).

Bar’s Conduct Affirmatively Created Risk of Harm

Before we decide whether the bar could owe a duty to the Warrs, we must determine which of these duty rules will govern this case. To do this, we examine whether the bar’s conduct was active or passive. See Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 37 cmt c. (2012) (“[T]he factfinder would have to determine whether an actor’s conduct created a risk of harm as a predicate for determining whether a duty exists under [the exercise of reasonable care] or whether a duty, if any, must be found in [an exception to the no-duty rule].”). If the bar’s conduct was merely passive, then the bar will not be subject to any duty to the Warrs, unless the Warrs can prove that a special relationship or other affirmative duty was created. If the bar’s conduct actively created a risk of harm, then the duty potentially imposed on the bar will be the ordinary duty to exercise reasonable care. In that case, the rule excluding one from a duty to control a third person’s conduct does not apply. Thus, the bar’s liability “may extend to any person to whom harm may reasonably be anticipated as a result of the defendant’s conduct.” Keeton, § 56, at 374.
I use the familiar terms “active” and “passive” conduct at the risk of being overly simplistic. More precisely, the inquiry is not whether the defendant performed an act or failed to perform an act.3 Rather, the inquiry is whether the defen*207dant’s conduct created a risk of harm.4 See Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 37 cmt. c. (2012) (“The proper question is not whether an actor’s failure to exercise reasonable care entails the commission or omission of a specific act. Instead, it is whether the actor’s entire conduct created a risk of harm.”).5 The defendant’s conduct will be found to create a risk of harm “when the actor’s conduct or course of conduct results in greater risk to another than the other would have faced absent the conduct.” Id. § 7 cmt. o. This “greater risk” includes “risk by exposing another to the improper conduct of third parties.” Id.
*208In this case, Eaton entered JMGM’s bar at approximately 5 P.M. on August 21, 2008. For the next six hours, the bar allegedly served him at least twenty-one alcoholic beverages to the point of Eaton becoming violent and aggressive. The bar, thus, took a non-dangerous Eaton and, by serving him drink after drink after drink, helped to transform him into a dangerous Eaton. Based on these facts, the jury could reasonably conclude that the bar’s conduct, in over-serving Eaton, actively created a risk of harm to the Warrs and others, by exposing the Warrs to a greater risk than they would have faced absent the bar’s conduct.
Because the bar’s alleged conduct may have created a greater risk of harm, it falls into the category of active conduct and constitutes misfeasance, not nonfeasance. As a result, the bar cannot avoid liability “to any person to whom harm may reasonably be anticipated as a result of the [the bar’s] conduct.” Keeton, § 56, at 374. As this Court has often explained:
The notion of duty is founded on the responsibility each of us bears to exercise due care to avoid unreasonable risks of harm to others. When a reasonable person knows or should have known that certain types of conduct constitute an unreasonable risk of harm to another, he or she has the duty to refrain from that conduct. (Emphasis added).
B.N., 312 Md. at 141, 538 A.2d at 1178 (emphasis added) (citations and quotation marks omitted); see also Balt. Gas & Elec. Co. v. Flippo, 348 Md. 680, 700, 705 A.2d 1144, 1154 (1998); Faya v. Almaraz, 329 Md. 435, 448, 620 A.2d 327, 333 (1993); Moran, 273 Md. at 543, 332 A.2d at 15; McCance v. Lindau, 63 Md.App. 504, 514, 492 A.2d 1352, 1358 (1985); Ghassemieh v. Schafer, 52 Md.App. 31, 40, 447 A.2d 84, 88-89 (1982).

Majority Applies Wrong Standard

The Majority ignores this ordinary duty “to exercise due care to avoid unreasonable risks of harm to others,” by relying on precedent which states: “the general rule followed in most jurisdictions, including Maryland, is that ‘there is no duty to *209control a third person’s conduct so as to prevent personal harm to another, unless a special relationship exists either between the actor and the third person or between the actor and the person injured.’ ” Barclay, 427 Md. at 294, 47 A.3d at 574-75 (footnote omitted) (quoting Ashburn v. Anne Arundel Cnty., 306 Md. 617, 628, 510 A.2d 1078, 1083 (1986)); see Maj. Op. at 183-90, 70 A.3d at 354-59.
By applying this rule in the context of dram shop liability, the Majority shows a fundamental misunderstanding of the concept of duty of care, and consequently, applies the wrong standard in this case. As I explained, this “special relationship” standard comes into play only when the actor’s conduct is passive. The Majority fails to recognize this point, and as a result, erroneously requires the “special relationship” even when the conduct actively creates a risk of harm to a third party.

Active vs. Passive Distinction in the Restatement

Maryland has adopted the rule, on which the Majority relies, that — absent a special relationship — an individual has no duty to prevent a third person from causing harm to another, directly from Section 315 of the Second Restatement of Torts. Section 315 provides:
There is no duty so to control the conduct of a third person as to prevent him from causing physical harm to another unless
(a) a special relation exists between the actor and the third person which imposes a duty upon the actor to control the third person’s conduct, or
(b) a special relation exists between the actor and the other which gives to the other a right to protection.
Restatement (Second) of Torts § 315 (1965); see Barclay, 427 Md. at 294-97, 47 A.3d at 574-76.
Section 315 is found within the “Duties of Affirmative Action” topic of the Second Restatement. As this Court has repeatedly recognized, Section 315 “is a special application of the general rule set forth in § 314,” which governs more *210broadly the duty to take affirmative action for the protection of others.6 See, e.g., Lamb v. Hopkins, 303 Md. 236, 242, 492 A.2d 1297, 1300 (1985). These sections discuss an individual’s affirmative duties and provide the general starting point that an individual ordinarily owes no duty to protect another or to control the conduct of a third person unless certain exceptions are met. These sections may fairly be characterized as the “no duty to aid or rescue” provisions of the Restatement.
As the commentary to the Second Restatement makes clear, these rules apply only when an individual passively fails to aid or rescue another and do not apply when the individual actively places another in peril:
The rule stated in this Section applies only where the peril in which the actor knows that the other is placed is not due to any active force which is under the actor’s control. If a force is within the actor’s control, his failure to control it is treated as though he were actively directing it and not as a breach of duty to take affirmative steps to prevent its continuance (see § 302, Comments a and c). (Emphasis added).
Restatement (Second) of Torts § 314 cmt. d (1965). To demonstrate this distinction between the control of active force and mere passive observance, the Second Restatement provides us with the following illustration:
A, a trespasser in the freight yard of the B Railroad Company, falls in the path of a slowly moving train. The conductor of the train sees A, and by signaling the engineer could readily stop the train in time to prevent its running over A, but does not do so. While a bystander would not be liable to A for refusing to give such a signal, the B Railroad *211is subject to liability for permitting the train to continue in motion with knowledge of A’s peril.
Id. § 314 cmt. d, illus. 3. In other words, the rules in Section 314 and 315 would protect the bystander, so that the bystander does not owe a duty of care to A, because the bystander was merely passive and did not actively perform an act of force contributing to the harm suffered by A. The rules in Section 314 and 315 would not, however, apply to the B Railroad because the Railroad engaged in an act of force by driving the train, had control over that force, had knowledge of A’s peril, but failed to control that force by not stopping the train. Thus, the Railroad would owe the ordinary duty of care to A.
To further demonstrate the distinction between the situations when Sections 314 and 315 apply and when they do not, the Second Restatement directs our attention to the commentary following Section 302.7 That commentary explains that the ordinary duty of care will apply when an individual engages in active risk creation, as opposed to passive failure to act:
In general, anyone who does an affirmative act is under a duty to others to exercise the care of a reasonable man to protect them against an unreasonable risk of harm to them arising out of the act. The duties of one who merely omits to act are more restricted, and in general are confined to situations where there is a special relation between the actor and the other which gives rise to the duty.
Id. § 302 cmt. a. The commentary then continues:
The actor may be negligent in setting in motion a force the continuous operation of which, without the intervention *212of other forces or causes, results in harm to the other. He may likewise be negligent in failing to control a force already in operation from other causes, or to prevent harm to another resulting from it.
Id. § 302 cmt. c.
What is clear then — after reading Sections 314 and 315, the accompanying commentary and illustrations, and contrasting it to Section 302—is that the “special relationship” rule in Section 315, which we adopted as Maryland’s common law, simply does not apply in this case. Instead, the Restatement clearly contemplates that a defendant (the bar), who creates a risk of harm is under the ordinary duty to exercise reasonable care and may be negligent if it (the bar) actively creates an unreasonable risk that a third person (Eaton) will do harm to another (the Warrs). Thus, Section 315 of the Second Restatement, on which the Majority bases its holding, does not actually support the Majority’s opinion.
Further undermining the Majority’s opinion is the Restatement (Third) of Torts: Liability for Physical and Emotional Harm, which confirms my understanding of the rules found in Section 314 and 315, and leaves no doubt that these sections do not apply in this case. Sections 314 through 320 of the Second Restatement, which we adopted as part of Maryland’s common law, are now found at Sections 37 through 44 of the Third Restatement.8 Section 37, which takes the place of both *213Section 314 and 315, explains that the rule applies only in the context of a passive failure to act and does not protect an individual who engages in active risk creation:
An actor whose conduct has not created a risk of physical or emotional harm to another has no duty of care to the other unless a court determines that one of the affirmative duties provided in §§ 38-44 is applicable. (Emphasis added).
Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 37 (2012). In explaining the history of Section 37, the commentary to the Third Restatement explicitly confirms my reading of Section 314 and 315 above:
a. History. Section 314 of the Restatement Second of Torts provided that knowledge that another was at risk and the ability to prevent or ameliorate the risk are insufficient to impose a duty. However, the distinction between active risk creation and passive failure to act in the face of a danger that was not the doing of the actor was relegated to commentary. Section 315 of the Second Restatement stated a more specific rule, subsumed within § 314, that an actor owed no duty to control third parties, subject to stated exceptions. Section 315, however, neglected to clarify that its no-duty rule was conditioned on the actor having played no role in facilitating the third party’s conduct, such as by providing a dangerous weapon to an insane individual. See Comment d. This Section replaces both § 314 and § 315 of the Second Restatement. (Emphasis added).
Id. § 37 cmt. a.
Directly refuting the Majority, the Third Restatement explicitly warns against the holding which the Majority now imposes:
Section 315 of the Restatement Second of Torts contributed to frequent judicial pronouncements, contrary to the *214explanation above, that absent a special relationship an actor owes no duty to control third parties. Section 315, however, must be understood to address only an affirmative duty to control third parties. It did not address the ordinary duty of reasonable care with regard to conduct that might provide an occasion for a third party to cause harm. The Restatement Second of Torts § 302B, Comment e, provides for a duty of care when “the actor’s own affirmative act has created or exposed the other to a recognizable high degree of risk of harm through such [third-party] misconduct.” Section 449 of the Second Restatement also contemplated liability, without regard to any special relationship, for acts that are negligent because of the risk of the third party’s conduct. (Emphasis added).
Id. § 37 cmt. d.
The Third Restatement establishes that an individual who engages in active risk creation is subject to the ordinary duty of reasonable care:
§ 7. Duty
(a) An actor ordinarily has a duty to exercise reasonable care when the actor’s conduct creates a risk of physical harm.
Id. § 7. Under this duty rule, “[w]hen an actor’s conduct creates a risk of harm, this Section requires that the actor exercise reasonable care in connection with that conduct.” Id. § 7 cmt. k. To determine when an actor’s conduct creates a risk of harm, the Third Restatement explains:
o. Conduct creating risk. An actor’s conduct creates a risk when the actor’s conduct or course of conduct results in greater risk to another than the other would have faced absent the conduct. Conduct may create risk by exposing another to natural hazards, as, for example, when a pilot of an airplane flies the plane into an area of thunderstorms. Conduct may also create risk by exposing another to the improper conduct of third parties.
Id. § 7 cmt. o. The commentary also explains how the duty rule of Section 7 relates to the rule contained in Section 37:
*215l. Relationship with affirmative duties to act. The general duty rule contained in this Section is conditioned on the actor’s having engaged in conduct that creates a risk of physical harm. Section 37 states the obverse of this rule: In the absence of conduct creating a risk of harm to others, an actor ordinarily has no duty of care to another. Section 37 is contained in Chapter 7, which addresses the no-duty-to-rescue rule, along with its exceptions.
Id. § 7 cmt. 1.
Further showing this distinction, the Third Restatement provides that conduct can be negligent based on the prospect of improper conduct by a third party: “The conduct of a defendant can lack reasonable care insofar as it foreseeably combines with or permits the improper conduct of the plaintiff or a third party.” Id. § 19. In this context, the Restatement explains the distinction between active risk creation and passive failure to act by stating:
These cases, in which the defendant’s conduct creates or increases the possibility of harm caused by third-party misconduct, can be contrasted to cases in which the defendant merely takes no action to protect the plaintiff against the possibility of third-party misconduct. Because, as a general rule, the law does not impose an obligation to protect or rescue, defendants are liable in such cases only if they are subject to some affirmative duty providing an exception to the general rule.
Id. § 19 cmt. e. As way of illustration, the Restatement provides:
a bystander owes no duty of care to an individual being assaulted on a public street. On the other hand, an actor’s conduct may increase the natural or third-party risk — such as by inciting a swimmer to swim despite a dangerous riptide or by providing a weapon or alcohol to an assaulter.... In these cases, the actor’s conduct creates risks of its own and, therefore, is governed by the ordinary duty of reasonable care contained in § 7. Section 19 specifically addresses the duty of reasonable care when an actor’s *216conduct increases the risk of third-party conduct that causes harm. (Emphasis added).
Id. § 37 cmt. d.
The Restatements, both the Second and the Third, clearly envision that the rule of Section 315, on which the Majority relies, applies only when the defendant’s conduct constitutes a passive failure to aid or recuse another. And, it has no applicability when the defendant’s own conduct creates a risk of harm to another.

Active vs. Passive Distinction in Maryland Case Law

Until the Majority’s opinion today, our case law had been perfectly in line with this explanation. Until today, this Court had applied the “special relationship” rule of Section 315 only to cases in which the defendant was passive and did not contribute to the harm suffered by the plaintiff.9
The first case to discuss Section 315 was Scott v. Watson, 278 Md. 160, 359 A.2d 548 (1976). At issue in Scott was whether a landlord owes a duty of care to his tenants to protect them from the criminal acts of a third party that occur in the common areas under the landlord’s control. Id. at 161—62, 359 A.2d at 550. We declined to apply Section 315 to this case even though it involved the conduct of a third person. Instead, we held that “[t]he duty of a landlord is to exercise reasonable care for the tenant’s safety, and traditional principles of negligence ... will determine whether the landlord is liable for an injury resulting from a breach of this duty, including an injury caused by criminal acts of third parties.” *217Id. at 167, 359 A.2d at 553. As a result, “[i]f the landlord knows, or should know, of criminal activity against persons or property in common areas, he then has a duty to take reasonable measures, in view of the existing circumstances, to eliminate the conditions contributing to the criminal activity.” Id. at 169, 359 A.2d at 554.
The next case to consider Section 315 was Lamb v. Hopkins, in which we were asked to decide “whether a probation officer who fails to report a probationer’s violation to the sentencing court owes any duty to an individual injured by the negligence of the probationer.” 303 Md. 236, 238, 492 A.2d 1297, 1298 (1985). The Court adopted Section 315 as the general rule, under which “absent a special relation between the actor and third person, the actor has no duty to control the conduct of a third person and therefore no liability attaches for the failure to control that person.”10 Id. at 242, 245, 492 A.2d at 1300, 1302. The Court then applied Section 315 and held that no special relationship was formed. Id. at 248-49, 492 A.2d at 1301, 1304. Thus, the probation officer did not owe a duty to the third person because, at all times, he was passive — i.e. he merely failed to report the probationer’s violations — and did not actively contribute to the harm suffered by the plaintiff. In such a situation, the rule of Section 315 properly applies.
The Court addressed Section 315 again in Valentine v. On Target, Inc., 353 Md. 544, 727 A.2d 947 (1999). In that case, we considered “what, if any, tort duty a gun store owner owes *218to third parties to exercise reasonable care in the display and sale of handguns to prevent the theft and the illegal use of the handguns by others against third parties.” Id. at 546, 727 A.2d at 948. The Court recognized that the rule of Section 315 applies only “with respect to a duty to aid” type case. Id. at 552, 727 A.2d at 951 (citation and quotation marks omitted). Conversely, the Court also recognized that the ordinary duty to exercise reasonable care applies when the defendant actively creates the risk or opportunity for harm. Id. at 552-53, 727 A.2d at 951. Because the store owner’s conduct was merely passive,11 we explained that Section 315-and not the ordinary duty of reasonable care-applied in that case.12 Id. at 556, 727 A.2d at 952-53.
Most recently, just last year, the Court addressed Section 315 in Barclay v. Briscoe, 427 Md. 270, 47 A.3d 560 (2012).13 *219The issue in Barclay was whether “employers owe a duty to the motoring public to ensure that an employee not drive home when an extended work schedule caused sleep deprivation.” Id. at 279, 47 A.3d at 565. In that case, under a collective bargaining agreement, “a longshoreman could accept or decline a shift, and those who accepted could stay on for as many consecutive shifts as desired.” Id. at 275, 47 A.3d at 562-63. A longshoreman accepted a work shift and chose to work for twenty-two hours. Id. at 274-75, 47 A.3d at 562-63. After he left work that day, he fell asleep at the wheel and caused an accident, killing himself and severely injuring another motorist. Id.
The Court applied the rule from Section 315, and held that there was no special relationship between the employer and the injured party. Id. at 295, 47 A.3d at 575. This holding reflected the Court’s awareness of the distinction between active and passive risk creation:
Thus, we conclude, in light of Maryland precedent, as augmented by persuasive authority, that an affirmative act of control by the employer following and prompted by the employee’s incapacity must be present in order for a duty to arise, and we decline “to create a duty where an employer’s only affirmative act of control preceded the employee’s shift and incapacity and amounted only to establishing work conditions that may have caused or contributed to the accident.” (Emphasis in bold added) (citation omitted).
Id. at 306, 47 A.2d at 582. Indeed, the Court explained this holding by looking to a similar Texas case: “Rather, the *220[Texas Supreme Court] said that, ‘simply knowing that an employee is intoxicated or incapacitated is not enough for a duty to arise. Rather, the employer must affirmatively exercise control of the incapacitated employee.’ ” Id. at 305, 47 A.3d at 581 (emphasis in original) (quoting Nabors Drilling, U.S.A., Inc. v. Escoto, 288 S.W.3d 401, 407 (Tex.2009)).
With this, I agree. No duty will lie if an employer simply knows that an employee is tired, or if a bar simply knows that a patron is drunk. The alleged duty does not attach until the bar serves an alcoholic drink following the visible intoxication. In this case, the Warrs did not allege that the bar was negligent for simply knowing that Eaton was drunk and letting him leave. The Warrs alleged that the bar was negligent because — after facilitating Eaton to become visibly intoxicated — it continued to serve him alcohol nonetheless. Thus, unlike the employer in Barclay, the bar affirmatively acted following the incapacity. This differs from Barclay in which the employer “did nothing to affirmatively control whether [the employee] drove home in a fatigued state.”14 Id. at 306, 47 A.3d at 582.
The Court in Barclay also recognized that its holding reflected the absence of any public policy on the issue of fatigued employees in Maryland and declined to “use this case to fashion some type of judicially-imposed maximum working hours standard across all industries.” Id. at 307, 47 A.3d at 582. Unlike the serving of alcohol to visibly intoxicated persons, Maryland has no law or regulation forbidding an *221employer from allowing an employee to work multiple shifts. As I discuss later, however, criminal statutes forbid a bar from serving alcohol to a visibly intoxicated individual and forbid an intoxicated individual from driving.
What can be summarized from the case law discussing Section 315 is that, until the Majority’s opinion today, Maryland’s precedent had been consistent with the explanation of Section 315 of the Second Restatement set out above. That is, the rule of Section 315, which requires a special relationship, applies only when the defendant’s conduct is passive, i.e. he fails to act. Before today, this Court has never applied Section 315 to relieve a defendant from liability when the defendant’s own affirmative acts increased the risk of foreseeable harm to another.

Active vs. Passive Distinction in the Major Tori Treatises

As I have demonstrated, contrary to the assertion of the Majority, Section 315, as it was contemplated by the Restatement and implemented by this Court, does not apply to cases in which the defendant’s (the bar’s) own affirmative conduct creates a risk of harm to another (the Warrs).15 Moreover, *222not only do the Restatement and this Court’s case law fail to support the Majority’s opinion, but the Majority gains no succor in any of the major treatises on this topic. As I have already explained, Prosser and Keeton clearly envision that the ordinary duty of care applies to individuals who actively create a risk of harm to others, and the rule of Section 315 applies to individuals who are merely passive observants, playing no role in the harm suffered by the plaintiff. This distinction between the active creation of risk and mere passive observance is also recognized by the major tort treatises.
Dobbs, for example, in his treatise The Law of Torts,16 begins his section on Duty — entitled “The general rules of duty” — by setting forth the fundamental principles on which I rely:
Where the defendant does not create or continue a risk of harm, the general rule, subject to certain qualifications, is that he does not owe an affirmative duty to protect, aid, or rescue the plaintiff.
On the other hand, where the defendant by some action on his part, creates, maintains, or continues a risk of physical harm, the general standard or duty is the duty of reasonable care, that is, the duty to avoid negligent conduct. Thus a duty of care is ordinarily owed to avoid conduct that creates risks of harms to others. This is the approach of the cases and the understanding of major commentators and the Restatement Third of Torts. (Footnotes omitted).
*2232 Dan B. Dobbs, et al., The Law of Torts § 251, at 2-4 (2d ed.2011). Dobbs then elaborates on the ordinary duty of care, explaining that, “The general duty of reasonable care arises when the harm complained of is physical harm to person or property and the parties are strangers, that is, when the parties are not in a special relationship that calls for a different duty standard.” Id. at § 254, at 12. To the contrary, “When the ... parties are in a special relationship ..., courts may prescribe or recognize different obligations.” Id.
Driving home the point that Section 315 does not apply in cases of active risk creation, Dobbs states that, “the rule of non-liability for failure to control third persons does not shield the defendant from liability for his negligence [when] Courts perceive the defendant’s conduct as actively creating an unreasonable risk of injury from such third persons.” Id. at § 413, at 699-700. As Dobbs explains, the reason why the ordinary duty of care, and not the rule of Section 315, applies to individuals who actively create a risk of harm is because, “The defendant in these cases is not being required to control others or even to protect them from attacks. On the contrary, he is being required only to take no active steps in creating risks of danger from third persons. In such cases, the no-duty-to-control rule does not protect the defendant.” Id. at § 414, at 702-03 (emphasis added).
Likewise, this view is also shared by Oscar Gray in his treatise Harper, James and Gray on Torts. As Gray explains, at one end of the duty spectrum are cases in which individuals actively create a risk of harm. Explaining the duty applicable in these cases, Gray states that, “people owe a duty to use care in connection with their affirmative conduct, and they owe it to all who may foreseeably be injured if that conduct is negligently carried out.” 3 Oscar S. Gray, Harper, James & Gray on Torts § 18.6, at 862 (3d ed.2007). Gray continues: “At the other end of the spectrum are cases where the peril to the plaintiff has come from a source in no way connected with the defendant’s conduct or enterprises or undertakings, past or present, but where the defendant has it in his power by taking some reasonable precaution to remove *224the peril.” Id. at § 18.6, at 874. In these cases, the rule of Section 315 would apply, and as Gray phrases it, “the law has traditionally been said to find no duty.” Id. But Gray clearly recognizes that the rule of Section 315 does not mean that liability for third party conduct is always foreclosed. He explains that, “[t]he distinction between affirmative conduct and the mere omission to act comes into play in deciding whether an actor has the duty to control the conduct of others.” Id. at § 18.7, at 899.
Thus, the major legal commentators on the law of torts— including the Restatement Second; the Restatement Third; Prosser and Keeton; Dobbs; and Harper, James and Gray— all support my understanding that the ordinary duty of care governs individuals who actively create a risk of harm to others, and the rule of Section 315 governs individuals who are merely passive observants, playing no role in the harm suffered by the plaintiff.

This Court Has Applied the Ordinary Duty of Care to Conduct of Third Persons

Indeed, further contradicting the Majority’s use of the special relationship test in this case, this Court has applied the ordinary duty of reasonable care, in several different instances, to hold a defendant liable, for negligence, to members of the general public based on harm caused by a third person. The tort of negligent entrustment is a particularly apt illustration.17
The most common example of negligent entrustment occurs when the owner of an automobile loans a car to a third person who the owner knows, or should know, was likely to use the car in a manner involving an unreasonable risk of physical harm to others. See Restatement (Second) of Torts § 390 *225(1965).18 The third person then causes an accident, injuring some member of the general public. In such cases, we routinely hold the owner liable to the injured member of the public for the harm caused by the third person based on the owner’s primary negligence in entrusting the car to the third person. This is because the owner of a car has a duty to exercise due care to avoid unreasonable risks of harm to others. And, because the owner knew or should have known that the third person was likely to use the car in a manner involving an unreasonable risk of physical harm to others, the owner has failed to exercise the necessary due care. The owner, therefore, is held liable to a member of the general public for the harm of a third person based “upon [the owner’s] primary negligence ... in permitting [the third person] ... to be in possession of and operate the [car], Rounds v. Phillips, 166 Md. 151, 160, 170 A. 532, 535 (1934), because the owner had the power to permit and prohibit the use of the entrusted [car].” Broadwater v. Dorsey, 344 Md. 548, 559, 688 A.2d 436, 441 (1997).
Likewise, in the tort of negligent hiring we also hold defendants liable for negligence to members of the general public for harm caused by a third person. This is because an employer owes a duty of reasonable care to select fit employees who will not cause an unreasonable risk of harm to others. Explaining this duty, this Court has specifically stated: “The class of persons intended to be protected by the imposition of this duty necessarily includes those members of the public who would reasonably be expected to come into contact with *226[the employee]. That such persons could not be identified in advance does not mean that they are not included in the class.” Henley v. Prince George’s Cnty., 305 Md. 320, 336, 503 A.2d 1333, 1341 (1986) (emphasis added); see also Evans v. Morsell, 284 Md. 160, 164, 395 A.2d 480, 483 (1978) (“Long ago this Court recognized, ... that in hiring and retaining someone, an employer owes a duty to his other employees and to the general public to use reasonable care.”).
In Henley v. Prince George’s County, for example, a building contractor hired a former convict as a carpenter instructor, but subsequently entrusted the former convict to perform security and caretaking functions as well. 305 Md. at 324-25, 503 A.2d at 1335-36. The contractor knew that the convict had been convicted of second degree murder and had made comments that, if he caught the person vandalizing the property, he would rape and kill him. Id. Still, the contractor kept the former convict in his security position. Id. at 327, 503 A.2d at 1336. The former convict then did just what he promised to do: he raped and killed a suspected vandal. Id. The Court stated that the building contractor could owe a duty to the suspected vandal because “[t]he class of persons intended to be protected by the imposition of this duty necessarily includes those members of the public who would reasonably be expected to come into contact with [the former convict] in his performance of security duties.” Id. at 336, 503 A.2d at 1341. In this regard, “[i]t is at least a permissible conclusion that a suspected vandal would be within the class of persons subjected to an increased risk of harm by the negligent assignment of security duties to [the former convict], and thus the test of foreseeability may be met....” Id. at 337, 503 A.2d at 1342. Thus, an employer can be liable to a member of the general public for harm caused by a third person.

The Role of Foreseeability In Limiting the Ordinary Duty of Care

As these examples clearly illustrate, contrary to the Majority opinion, this Court has imposed the ordinary duty of reasonable care on a defendant, as to members of the public *227who are harmed by the conduct of a third person, "without requiring the plaintiff to prove a special relationship under Section 315.19 In so doing, this Court has recognized the problems "with potentially unlimited liability to any member of the public, and therefore, has fashioned its case law around limiting the ordinary duty to avoid unreasonable risk of harm to others, not rejecting it wholesale: “We have also recognized that the concept of duty as owing to all persons the exercise of reasonable care to protect them from harm has to be limited if liability for unreasonably remote consequences are to be avoided.” Hartford Ins. Co. v. Manor Inn of Bethesda, Inc., 335 Md. 135, 148, 642 A.2d 219, 226 (1994). In this regard, “[o]ne of the mechanisms that has been utilized to accomplish that limitation is, and has been, application of the variable, foreseeability, to the determination of whether a duty exists.” Id. at 148-49, 642 A.2d at 226. In other words, we have limited the duty so that an individual does not owe a duty of care to every member of the general public who is harmed by a third person, but only to those who could be foreseeably harmed by his conduct. See, e.g., Henley, 305 Md. at 336, 503 A.2d at 1341 (“The class of persons intended to be protected by the imposition of this duty necessarily includes those members of the public who would reasonably be expected to come into contact with Wantland in his performance of security duties.” (emphasis added)).
The use of foreseeability to limit the ordinary duty to exercise reasonable care contradicts the Majority’s interpretation that the ordinary duty of care only applies in cases where the plaintiff and defendant have a direct one-on-one relationship. Certainly there are at least some situations in which it is foreseeable that a defendant’s affirmative conduct will cause a third person to harm the plaintiff. See Gourdine v. Crews, 405 Md. 722, 754, 955 A.2d 769, 789 (2008) (“Therefore, *228although there may be circumstances where foreseeability alone may give rise to liability to a third party because of policy reasons, this is not the case.” (emphasis added)). And, when these situations do arise, the ordinary duty to exercise reasonable care may be imposed on the defendant based on the defendant’s own active creation of risk.

Ordinary Duty of Care Imposed on Dram Shop’s Active Risk Creation

To determine in which cases the ordinary duty will lie, this Court is required to examine several factors. In this group, foreseeability has often been described as the most important factor, but it is not the only one, and the factors we consider in determining the existence of a duty ordinarily include:
the foreseeability of harm to the plaintiff, the degree of certainty that the plaintiff suffered the injury, the closeness of the connection between the defendant’s conduct and the injury suffered, the moral blame attached to the defendant’s conduct, the policy of preventing future harm, the extent of the burden to the defendant and consequences to the community of imposing a duty to exercise care with resulting liability for breach, and the availability, cost and prevalence of insurance for the risk involved.
Remsburg v. Montgomery, 376 Md. 568, 583, 831 A.2d 18, 26 (2003) (citation omitted). The Majority, although it cites these factors, fails to provide any in-depth analysis of them. I endeavor to examine each of the necessary factors in the context of this case.

Foreseeability

To determine whether a common law duty should be imposed on the bar, I begin with the factor that is often considered the most important in the duty calculus: “the foreseeability of harm to the plaintiff.” In determining when the harm must have been foreseeable, this Court has explained: “Foreseeability as a factor in the determination of the existence of a duty involves a prospective consideration of the facts existing at the time of the negligent conduct.” *229Henley, 305 Md. at 336, 503 A.2d at 1341. In this case, then, the question is whether it was foreseeable by the tavern, at the time of continuing to serve alcohol to Eaton after he was already “visibly under the influence,” that Eaton might get behind the wheel of a car, cause an accident, and kill or seriously injure someone.
Most people know that the “[o]ver-consumption of alcohol is linked to serious alcohol-related problems, including traffic crashes and fatalities....” Nat’l Highway Traffic Safety Admin, at 11. In Maryland alone, over 24,000 people are arrested every year for driving under the influence of alcohol. See Task Force, Findings and Recommendations, at 1-2. Drunk drivers account for approximately forty percent of all traffic related accidents in this State. Id. On average, this accounts for 4,899 accidents every year. Id. Sadly, these accidents often result in the predictable outcome — death: “In Maryland, an average of 220 people died annually as a result of impaired-driving-related crashes on Maryland roads between 2004 and 2007. This equates to 18 deaths a month or a death every 40 hours. ...” Id. (emphasis added).
This unfathomable number of deaths is in no small part related to commercial vendors of alcohol. As the United States Department of Transportation explained: “Studies ... show that up to 50 percent of people driving under the influence had their last drinks at licensed establishments.... ” Nat’l Highway Traffic Safety Admin., at 2. As another study put it: “Roadside surveys disclosed that the leading source of intoxicated drivers ... has been licensed on-sale establishments, such as bars and restaurants.” McKnight, at 79.
In the face of these statistics, and based on common knowledge, it was clearly foreseeable by the bar, that if it continued to serve a patron who was already “visibly under the influence” of alcohol, the patron may drink and drive, violate the rules of the road, and cause an accident. To say that the bar could not reasonably foresee the possibility of Eaton driving a car would be misguided.20

*230
Policy of Preventing Future Harm

In addition to the foreseeability analysis, this Court also considers whether imposing a duty would create a “policy of preventing future harm.” Discussing this factor, this Court has looked to the following explanation offered by Prosser and Keeton:
The “prophylactic” factor of preventing future harm has been quite important in the field of torts. The courts are concerned not only with the compensation of the victim, but with admonition of the wrongdoer. When the decisions of the courts become known, and defendants realize that they may be held liable, there is of course a strong incentive to prevent the occurrence of the harm. Not infrequently one reason for imposing liability is the deliberate purpose of providing that incentive____While the idea of prevention is seldom controlling, it very often has weight as a reason for holding the defendant responsible.
Keeton, § 5, at 25-26; see also Matthews v. Amberwood Assocs. Ltd. P’ship, 351 Md. 544, 570, 719 A.2d 119, 132 (1998), modified, Tracey v. Solesky, 427 Md. 627, 50 A.3d 1075 (2012).
Regarding the danger created by people like Eaton, the General Assembly has sought to prevent both over-intoxi*231cation and drunk driving. The Legislature has committed an entire Article of the Code to the regulation of alcoholic beverages, stating: “It is the policy of the State of Maryland that it is necessary to regulate and control the manufacture, sale, distribution, transportation and storage of alcoholic beverages within this State ... to obtain respect and obedience to law and to foster and promote temperance.” Md.Code (1957, 2011 Repl.Vol.), Article 2B, § 1-101(a)(1). In so doing, the Legislature further declared that “[t]he restrictions, regulations, provisions and penalties contained in this article are for the protection, health, welfare and safety of the people of this State.” Id. § 1-101(a)(3).
To this end, the General Assembly has envisioned that commercial vendors of alcohol will play a role in protecting the public from over-intoxication and drunk driving. The Legislature made it a criminal offense for a bar “licensed under this article, or any employee of the [bar to] sell or furnish any alcoholic beverages at any time ... [t]o any person who, at the time of the sale, or delivery, is visibly under the influence of any alcoholic beverage.” Id. § 12—108(a)(1)(ii) (emphasis added). The Legislature then required these commercial vendors to attend and be trained by alcohol awareness programs. Id. § 13-101. Specifically, this mandatory training provided to the bar (1) “includes instruction on how alcohol affects a person’s ... [b]ody; and ... [b]ehavior;” (2) “provides education on the dangers of drinking and driving; and” (3) teaches “effective methods for ... [s]erving customers to minimize the chance of intoxication; ... [e]easing service before the customer becomes intoxicated; and ... [determining if a customer is under the drinking age.” Id. § 13-101(a)(2)-(4).21
The General Assembly has also sought other ways to rid this State of its drunk drivers. As this Court has previously explained, “[t]he General Assembly’s goal in enacting the *232drunk driving laws ... is to meet the considerable challenge created by this problem by enacting a series of measures to rid our highways of the drunk driver menace.” Motor Vehicle Admin. v. Richards, 356 Md. 356, 372-73, 739 A.2d 58, 67-68 (1999) (alterations in original) (citation and quotation marks omitted). These “statutory provisions were enacted for the protection of the public and not primarily for the protection of the accused.” Id. at 373, 739 A.2d at 68 (citation and quotation marks omitted). Yet, as the statistics illustrate, the Legislature’s efforts have not been successful.
Under these circumstances, it is appropriate, and, I submit, wise, to invoke a common law remedy to help in solving the problem. A main goal of tort law is to deter future negligent conduct, which is accomplished by providing tortfeasors with proper incentives that will create a policy of preventing future harm.22 Imposing civil dram shop liability would do just that: it would create stronger incentives for the bar owners to abide by the existing requirement that they avoid serving patrons that are already “visibly under the influence” of alcohol. See Art. 2B, § 12-108(a)(1)(ii) (making it a criminal offense for a bar to “sell or furnish any alcoholic beverages at any time ... [t]o any person who, at the time of the sale, or delivery, is visibly under the influence of any alcoholic beverage”). This “can foster an environment that encourages responsible server behavior, and thus encourages investment in server training and other primary prevention strategies [and] can also help to create a retail environment that makes responsible beverage service the norm.” Rammohan, at 340.
*233Indeed, scientific “studies of dram shop liability [have] consistently found that this intervention reduced motor vehicle crash deaths in general and alcohol-related crash deaths in particular. Strong evidence indicated that dram shop liability is an effective intervention for reducing alcohol-related harms, as indicated by reduced motor vehicle crashes.” Id.
The current statutory scheme jumps from the regulation and licensing of bars straight to criminal responsibility. Imposing a common law duty on commercial vendors not to serve alcohol to a patron, who is already “visibly under the influence,” creates effective incentives, which would enhance the statutory scheme already in place to deter misconduct by the tavern and prevent future harm.23 See Eisel v. Bd. of Educ. of Montgomery Cnty., 324 Md. 376, 389, 597 A.2d 447, 454 (1991) (“[H]olding [school] counselors to a common law duty of reasonable care to prevent suicides when they have evidence of a suicidal intent comports with the policy underlying this Act.”).

Closeness of the Parties

The next factor to consider, in determining whether there is a duty, is the closeness of the parties. Similar to the foreseeability analysis, this factor takes into account “the closeness of the connection between the defendant’s conduct and the injury suffered.” In this regard, this Court has stated:
an inverse correlation exists between the nature of the risk on one hand, and the relationship of the parties on the other. As the magnitude of the risk increases, the requirement of privity is relaxed — thus justifying the imposition of a duty in favor of a large class of persons where the risk is of death or personal injury.
*234Jacques v. First Nat’l Bank of Md., 307 Md. 527, 537, 515 A.2d 756, 761 (1986). Thus, this standard involves a spectrum by which courts should determine whether to impose a duty of care. The more severe the injury, the more remote the parties may be.
Here, the harm is as severe as possible. It very often involves death or permanent serious injury. In this case, a ten-year old girl was killed, and her thirteen-year old sister and both grandparents suffered serious injuries. Furthermore, not only is the type of harm severe, but it is frequent. See Task Force, Findings and Recommendations, at 1-2. Thus, the magnitude of the harm moves this case across the spectrum and justifies imposition of a duty in favor of a large class of individuals, including the Warrs in this case.

Moral Blame

In determining the existence of a duty, this Court also looks at “the moral blame attached to the defendant’s conduct.” Under this factor, an intent to cause harm is not necessary. Eisel, 324 Md. at 390-91, 597 A.2d at 455. Rather, “the reaction of persons in general to the circumstances” is important. The question is whether it is “the sense of the community that an obligation exists under the circumstances.” Id. In this case, I would answer yes. The majority of the general public would be outraged at a commercial vendor who, for the sake of profit, continues to serve an already drunk person well past the line of being “visibly under the influence,” to the point of becoming aggressive and violent, and then sends him on his way, where he gets behind the wheel of a vehicle and kills a ten-year-old girl. By the standards of our community, this is morally blameworthy. See Art. 2B, § 12-108(a)(1)(ii) (making the conduct of the bar punishable by criminal penalties); see also Nat’l Highway Traffic Safety Admin., at 7 (“Criminal liability suggests moral approbation.... ”).

Burden on Commercial Vendors of Alcohol

Before this Court will impose a duty, however, we also examine “the extent of the burden to the defendant.” In this *235case, establishing a common law duty not to serve alcohol to a person who is “visibly under the influence” does not impose any new or additional burden on the bar owners. This burden already exists, and was imposed on the tavern by the General Assembly — violation of which exposes the tavern to criminal prosecution. See Art. 2B, § 12-108(a)(1)(ii). And, if a bar is already complying with the burden established under the criminal law, then this declaration of a parallel common law duty is not unduly burdensome.
Moreover, when the death of a Maryland citizen every forty hours is compared against ensuring that a person “visibly under the influence” of alcohol is not served further alcoholic drinks, the scales tip overwhelmingly in favor of imposing a duty on the bar establishments. See Task Force, Finding and Recommendations, at 1-2.

Conclusion: A Duty Exists

Examining the sum of all the factors, I would hold that the common law of Maryland imposes an ordinary duty of reasonable care on a commercial vendor of alcohol not to continue to serve alcohol to any person “visibly under the influence” of alcohol. It is reasonably foreseeable that a patron visibly under the influence of alcohol may drink and drive and cause a serious accident due to the effects of alcohol. Recognizing a duty augments the current legislative scheme and provides greater incentives for tavern owners to adopt procedures designed to prevent future harm. The nexus between the parties here is sufficiently close given the enormous magnitude of the harm caused by the over-intoxication of Eaton. The conduct of a tavern in selling to visibly intoxicated persons is morally blameworthy and imposing this duty simply invokes a common-law remedy to increase compliance with existing obligations of the tavern.
Let me stress the limits of the duty which I would impose: it involves only the service of alcohol by a commercial vendor after a patron is “visibly under the influence” of alcohol. There would be no breach of duty in serving the customer before visible intoxication, and none in serving the drink that *236pushes a patron over the line from not visibly intoxicated to visibly intoxicated. As a Texas court explained this limitation, “the duty to discontinue serving alcohol arises once, through the observation of a patron’s demeanor, conduct or appearance, [the bar] knows or should know the patron is intoxicated.” El Chico Corp. v. Poole, 732 S.W.2d 306, 313 (Tex.1987). A West Virginia court offered more detailed guidance, explaining that
the seller or its agents must be capable of knowing that the buyer is drunk. The standard is that the buyer exhibited some physical sign of drunkenness, such that reasonably prudent serving personnel could have known that the buyer was drunk. The most obvious case is physical staggering. Slurring of words, loud or inappropriate speech, bleary eyes, shaky hands, and general slovenliness are other signs a server should look for. The sheer amount of alcohol a patron has been served may make it apparent to the server that the drinker has had too much. Thus, there would be no liability for serving one drink to a drunk person who displays no signs of drunkenness....
Bailey v. Black, 183 W.Va. 74, 394 S.E.2d 58, 60 (1990). Thus, in order to prevail, a plaintiff (the Warrs) would bear the burden of proving, by a preponderance of the evidence, that the intoxicated patron (Eaton) was served by a commercial vendor (JMGM) after the vendor knew or should have known that the patron was “visibly under the influence” of alcohol.24
*237Proximate Cause
After duty, comes proximate cause. I would also hold that the serving of alcohol by the bar (JMGM) can be the proximate cause of injuries suffered by a third person (the Warrs) *238based on the tortious acts of an intoxicated customer (Eaton). The doctrine of stare decisis does not counsel otherwise.

Stare Decisis Does Not Prevent Changing the Rule

Unlike the duty of care issue, this Court does have precedent regarding the proximate cause issue — Hatfield and Felder. Under such circumstances, we generally adhere to principles of stare decisis, which “promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.” Livesay v. Balt. Cnty., 384 Md. 1, 14, 862 A.2d 33, 40-41 (2004) (citation and quotation marks omitted). Yet, this Court will alter its common law precedent when the prior decision was “clearly wrong and contrary to established principles,” or “when there is a showing that the precedent has been superseded by significant changes in the law or facts.” DRD Pool Serv., Inc. v. Freed, 416 Md. 46, 64, 5 A.3d 45, 55-56 (2010) (citations and quotation marks omitted). Such changes may occur when, for example, “we find, in light of changed conditions or increased knowledge, that the rule has become unsound in the circumstances of modern life, a vestige of the past, no longer suitable to our people.”25 Harrison v. Montgomery Cnty. Bd. of Educ., 295 Md. 442, 459, 456 A.2d 894, 903 (1983). I believe such is the case here.

*239
Change in the Facts

Hatfield drew upon a long-standing rule, created in the 1800s, that there is “no right of action against a seller of intoxicating liquors, as such, for ‘causing’ intoxication of the person whose negligent or wilful wrong has caused injury.”26 197 Md. at 254, 78 A.2d at 756. At that time, the law did not recognize a “relation of proximate cause between a sale of liquor and a tort committed by a buyer who has drunk the liquor.” Id.
In the 1800s, however, most people would either walk or ride in horse-drawn carriages. At the time the common law rule was developed, the modern automobile had not even been invented, and therefore, the selling of alcohol to a visibly intoxicated person would not have created an unreasonable risk of harm to others through the operation of a motor vehicle. Today, however, people rely substantially on an automobile when they travel outside their immediate neighborhoods. Indeed, many bars provide its patrons with a parking lot or accessible parking nearby.27
The significance of this change in our society is obvious and profound. Automobile accidents are one of the leading causes of death in our country, and the addition of alcohol only makes *240the situation more dire.28 See Shannon, 947 S.W.2d at 352 (“Today, motor-vehicle crashes are the single greatest health hazard to people under the age of 45.”). In 2011, nationwide, a person was lolled in an alcohol-related accident every fifty-three minutes. See Nat’l Highway Traffic Safety Admin., Traffic Safety Facts 2011 Data: Alcohol-Impaired Driving 1 (2012). It should go without saying that this carnage created by automobiles and drunk drivers did not exist in the horse- and-buggy days.29
Likewise, our societal perceptions of drunk driving have changed greatly since our Hatfield decision in 1951, and even our Felder decision in 1981. The peak of the temperance movement in America was clearly Prohibition. But, after *241Prohibition ended in 1933, “the pendulum would swing far in the other direction, strongly discouraging governmental intervention in the world of liquor.” Barron H. Lerner, One for the Road: Drunk Driving Since 1900 4 (2011). As Lerner put it, the end of Prohibition “ushered in the acceptance of drinking, it also signified Americans’ willingness to tolerate and even celebrate drunk driving, though this position was never quite stated as such.” Id. at 14. Illustrating the prevalence of this societal acceptance at the time Hatfield was decided, some have argued that it would be “reasonable to call the 1950s and early 1960s the ‘golden age of drunk driving.’ ” Id. at 38. With the prosperous economy following the end of World War II, Americans began to buy a large number of cars with just over 40 million vehicles on the road in 1950, the Eisenhower administration greatly expanded the country’s interstate system, and baby-boom families began moving to the suburbs and taking more vacations. Id. at 44.
Unfortunately, in 1951, we did not have an understanding of how dangerous the roads were becoming with this increased automobile travel and Americans’ continued desire to drink alcohol. The first attempt to study drinking and driving was not done until 1959, the first truly comprehensive study of drinking and driving was not done until 1968, the legal limit for a person’s blood alcohol content (“BAC”) to drive in 1951 was still 0.15%, and the breathalyzer was not invented until 1954. Id. at 49, 51, 54, 56, 61. Combining our renewed ability to drink alcohol following the end of Prohibition, with our embrace of the automobile following World War II, and our lack of understanding of how dangerous drinking and driving could be, the “societal acceptance of drunk driving persisted for nearly five decades, until ... the late 1970s.” Id. at 14.
This social acceptance began to change in 1980 when Mothers Against Drunk Drivers was initially created. Id. at 65. At the time we issued our Felder decision in 1981, however, the movement against drinking and driving had not yet fully taken off. It was not until 1982 when President Reagan condemned the “slaughter” caused by drunk drivers and appointed a presidential commission to study the subject. Id. It *242was also after Felder that the drinking age was raised to 21 years old, the legal BAC limit to drive was lowered from 0.15% to 0.08%, portable breathalyzer testing began to be implemented, random sobriety checkpoints began to be used, and the concept of the designated driver and slogans such as “friends don’t let friends drive drunk” became popularized. See generally id.
In sum, our society and the acceptance of drinking and driving has changed drastically since the 1800s when the common law rule was created, since 1951 when we first recognized the common law rule in Maryland, and since 1981 the last time we addressed the issue.

Change in the Law

Tort law generally has dramatically evolved from the nineteenth century to the present. Although concepts of fault have long existed, “negligence took shape as a separate tort only during the earlier part of the nineteenth century.” Keeton, § 28, at 160. In its beginning, the tort was restricted to “the liability of those who professed to be competent in certain ‘public’ callings. A carrier, an innkeeper, a blacksmith, or a surgeon, was regarded as holding oneself out to the public as one in whom confidence might be reposed, and hence ... he might be liable.”30 Id. at 161. Negligence has evolved profoundly from this nineteenth century origin. For example, when the traditional common law rale was created, it was unheard of to hold a vendor liable for damages suffered by a subsequent consumer who lacked privity of contract. See Keeton, § 96, at 681 (“[T]he nineteenth century had firmly established the general rule that the original seller of goods was not liable for damages caused by their defects to anyone except his immediate buyer, or one in privity with him.”) Yet, today, it is well accepted that vendors can be held liable to *243third parties31- — so much so that proof of negligence is not even required in strict products liability cases. See, e.g., Phipps v. Gen. Motors Corp., 278 Md. 337, 340-41, 344, 363 A.2d 955, 957, 958 (1976).32
The most telling change of all, though, is the across-the-board retreat by state courts from the traditional common law rule, under which the serving of alcohol could not be the proximate cause of injuries suffered by a third person as a result of the tortious conduct of an intoxicated patron. Specifically, courts in thirty-four states have abandoned this common law rule and held that, as a matter of state common law, the serving of alcohol can be the proximate cause of such injuries. See Buchanan v. Merger Enters., Inc., 463 So.2d 121, 126 (Ala.1984); Nazareno v. Urie, 638 P.2d 671, 673-74 (Alaska 1981); Ontiveros v. Borak, 136 Ariz. 500, 667 P.2d 200, 205-07 (1983); Shannon v. Wilson, 329 Ark. 143, 947 S.W.2d 349, 356 (1997); Vesely v. Sager, 5 Cal.3d 153, 95 Cal.Rptr. 623, 486 P.2d 151, 158-59 (1971); Largo Corp. v. Crespin, 727 P.2d 1098, 1103-04 (Colo.1986); Craig v. Driscoll, 262 Conn. 312, 813 A.2d 1003, 1017 (2003); Sutter v. Hutchings, 254 Ga. 194, 327 S.E.2d 716, 719 (1985); Ono v. Applegate, 62 Haw. 131, 612 P.2d 533, 537-38, 540-41 (1980); Alegria v. Payonk, 101 Idaho 617, 619 P.2d 135, 139 (1980); Elder v. Fisher, 247 *244Ind. 598, 217 N.E.2d 847, 852-53 (1966); Lewis v. State, 256 N.W.2d 181, 191-92 (Iowa 1977); Grayson Fraternal Order of Eagles v. Claywell, 736 S.W.2d 328, 332-34 (Ky.1987); Klingerman v. SOL Corp. of Maine, 505 A.2d 474, 477-78 (Me.1986); Adamian v. Three Sons, Inc., 353 Mass. 498, 233 N.E.2d 18, 20 (1968); Trail v. Christian, 298 Minn. 101, 213 N.W.2d 618, 623-24 (1973); Munford, Inc. v. Peterson, 368 So.2d 213, 218 (Miss.1979); Nehring v. LaCounte, 219 Mont. 462, 712 P.2d 1329, 1335 (1986); Rappaport v. Nichols, 31 N.J. 188, 156 A.2d 1, 9 (1959); Lopez v. Maez, 98 N.M. 625, 651 P.2d 1269, 1275-76 (1982); Berkeley v. Park, 47 Misc.2d 381, 262 N.Y.S.2d 290, 293 (NY.Sup.Ct.1965); Hutchens v. Hankins, 63 N.C.App. 1, 303 S.E.2d 584, 591 (1983); Mason v. Roberts, 33 Ohio St.2d 29, 294 N.E.2d 884, 887-88 (1973); Brigance v. Velvet Dove Restaurant, Inc., 725 P.2d 300, 304 (Okla.1986); Campbell v. Carpenter, 279 Or. 237, 566 P.2d 893, 897 (1977); Jardine v. Upper Darby Lodge, 413 Pa. 626, 198 A.2d 550, 553 (1964); Harrison v. Berkley, 32 S.C.L. (1 Strob.) 525, 550-51 (S.C.App.L.1847); Mitchell v. Ketner, 54 Tenn.App. 656, 393 S.W.2d 755, 759 (1964); El Chico Corp. v. Poole, 732 S.W.2d 306, 313-14 (Tex.1987); Mackay v. 7-Eleven Sales Corp., 995 P.2d 1233, 1236 (Utah 2000); Estate of Kelley v. Moguls, Inc., 160 Vt. 531, 632 A.2d 360, 363 (1993); Sorensen v. Jarvis, 119 Wis.2d 627, 350 N.W.2d 108, 118 (1984); McClellan v. Tottenhoff, 666 P.2d 408, 414-15 (Wyo.1983).33
Such a broad and resounding rejection of the old common law rule should not be ignored. In 1981, in Felder, we recognized that there was a “new trend of cases” which had done away with the old rule and recognized dram shop liabili*245ty. 292 Md. at 178, 438 A.2d at 496. At that point, the Court urged the legislature to reconsider the issue, but chose, “for now,” not to act on its own. Id. at 185, 177 A.2d at 500. With thirty-four state courts now agreeing, the cases are well past a “trend” — revealing a consensus that the old rule is no longer suitable for modern life. See, e.g., Claywell, 736 S.W.2d at 332 (“Thus, when we review the cases around the country deciding the issue of common law dram shop liability, the legal battle is largely over.”).

Serving of Alcohol Can Be A Proximate Cause

Changes in society and the law call for reevaluation of the old rule. To do this, we need not do anything extraordinary; we should simply apply our well-established principles of common law negligence and proximate causation.
It is a basic tenet of Maryland law that “[n]egligence is not actionable unless it is a proximate cause of the harm alleged.” Stone v. Chicago Title Ins. Co., 330 Md. 329, 337, 624 A.2d 496, 500 (1993). “To be a proximate cause for an injury, ‘the negligence must be 1) a cause in fact, and 2) a legally cognizable cause.’ ” Pittway Corp. v. Collins, 409 Md. 218, 243, 973 A.2d 771, 786 (2009) (quoting Hartford Ins. Co., 335 Md. at 156-57, 642 A.2d at 230). I will take each in turn, but before I do, I want to stress the importance of the well-settled rule that “proximate cause — both cause-in-fact and legal cause— analysis is reserved for the trier of fact.” Id. at 253, 973 A.2d at 792. In this action, the circuit court granted a motion for summary judgment. This is a question of law for the courts only when the facts are “susceptible of but one inference” and “where reasoning minds cannot differ.” Id.

Cause-in-Fact

The first step in proximate cause analysis is to determine whether the bar’s negligence could have been a cause-in-fact of the Warrs’ injuries. Cause-in-fact is the legal title given to “the threshold inquiry of whether defendant’s conduct actually produced an injury.” Id. at 244, 973 A.2d at 786 (citation and quotation marks omitted). To answer this question, two dif*246ferent tests have developed within Maryland law — the “but for” test and the “substantial factor” test. “The ‘but for’ test applies in cases where only one negligent act is at issue.” Id. The “substantial factor” test applies in cases where “two or more independent negligent acts bring about an injury.” Id., 973 A.2d at 787. As this case involves two negligent acts— that of the bar and that of Eaton — the substantial factor test applies.
In Eagle-Picher Industries, Inc. v. Balbos, 326 Md. 179, 208-09, 604 A.2d 445, 459 (1992), we adopted the substantial factor test from the Second Restatement of Torts, which provides:
The actor’s negligent conduct is a legal cause of harm to another if
(a) his conduct is a substantial factor in bringing about the harm, and
(b) there is no rule of law relieving the actor from liability because of the manner in which his negligence has resulted in the harm.
Restatement (Second) of Torts § 431 (1965). To aid in determining what conduct will satisfy this substantial factor test, the Restatement further states:
The following considerations are in themselves or in combination with one another important in determining whether the actor’s conduct is a substantial factor in bringing about harm to another:
(a) the number of other factors which contribute in producing the harm and the extent of the effect which they have in producing it;
(b) whether the actor’s conduct has created a force or series of forces which are in continuous and active operation up to the time of the harm, or has created a situation harmless unless acted upon by other forces for which the actor is not responsible;
(c) lapse of time.
*247Restatement (Second) of Torts § 433 (1965); see also Pittway, 409 Md. at 244-45, 973 A.2d at 787.
The facts alleged in the Warrs’ complaint and those relied on by the Circuit Court in granting the Defendant’s Motion for Summary Judgement showed that Eaton became visibly intoxicated by the bar’s conduct of over-serving him, including service after Eaton was visibly intoxicated and had become violent and aggressive. Assuming these facts, a jury could reasonably determine that the bar’s conduct, in continuing to serve Eaton beyond the point of visible intoxication, created a dangerous force that was in continuous operation from the point at which the bar over-served Eaton to the point at which Eaton injured the Warrs. See Restatement (Second) of Torts § 433. If a jury found these facts, it could reasonably conclude that “it is ‘more likely than not’ that the [bar’s] conduct was a substantial factor in producing the [Warrs’] injuries.” Pittway, 409 Md. at 244, 973 A.2d at 787. With these allegations, it was improper to grant the motion for summary judgment, and thus remove this question from the province of the jury. Therefore, I would hold that the bar’s service of alcohol to Eaton after he was “visibly under the influence” can be a cause-in-fact of the Warrs’ injuries.

Legal Cause and Intervening Acts

Once cause-in-fact is established, the proximate cause analysis turns to the question of whether the bar’s negligence was a legally cognizable cause of the Warrs’ injury. See Pittway, 409 Md. at 245, 973 A.2d at 787. The concept of legal cause “is a policy-oriented doctrine designed to be a method for limiting liability after cause-in-fact has been established.” Id. (footnote omitted). Here, we “consider whether the actual harm to [the Warrs] falls within a general field of danger that the [bar] should have anticipated or expected.” Id. In other words, “whether the injuries were a foreseeable result of the negligent conduct.” Id. at 246, 973 A.2d at 788. Legal causation does not lie where the court in retrospect believes that the injuries suffered by the plaintiff were “highly extraordinary and unforeseeable.” Id. at 247, 973 A.2d at 788.
*248When there are consecutive or concurrent negligent acts that are causes-in-fact of the plaintiffs injuries, the foreseeability analysis must go one step further and consider intervening and superseding causes. “An intervening cause is one which comes into active operation in producing the result after the negligence of the defendant. ‘Intervening’ is used in a time sense; it refers to later events.” Keeton, § 44, at 301. Though a subsequent act may be an intervening cause, “[l]iability is avoided only if the intervening negligent act or omission at issue is considered a superseding cause of the harm to the plaintiffs.” Pittway, 409 Md. at 248, 973 A.2d at 789.
In determining whether an intervening cause rises to the level of a superseding cause, this Court has explained that “a superseding cause arises primarily when ‘unusual’ and ‘extraordinary’ independent intervening negligent acts occur that could not have been anticipated by the original tortfeasor.” Id. at 249, 973 A.2d at 789. In other words, “[a]n intervening force is a superseding cause if the intervening force was not foreseeable at the time of the primary negligence.” Sindler v. Litman, 166 Md.App. 90, 115, 887 A.2d 97, 111 (2005).
In this regard, we have long held that “the defendant is liable where the intervening causes, acts, or conditions were set in motion by his earlier negligence, or naturally induced by such wrongful act.” Penn. Steel Co. v. Wilkinson, 107 Md. 574, 581, 69 A. 412, 414 (1908) (citation and quotation marks omitted). In other words, “if the situation wrongfully created by the defendant increased the risk of damage through the operation of another reasonably foreseeable force, the defendant is liable for the ensuing loss.” Little v. Woodall, 244 Md. 620, 626, 224 A.2d 852, 855 (1966).
To be sure, Eaton’s drunken driving could be considered an intervening cause of the Warrs’ injures as it came after the negligence of the bar, but it was not a superseding cause. As I explained under the duty-of-care analysis, it is clearly foreseeable by the bar, after continuing to serve a patron who is already “visibly under the influence” of alcohol, that the *249patron may drink and drive, violate the rules of the road, and cause an accident. And, with commercial vendors being the single largest facilitators of drunk drivers, there is nothing about the facts of this case that, in retrospect, appear to be “highly extraordinary” or “unusual.” The intervening negligent acts of Eaton could be found to be clearly foreseeable by the bar.34
Furthermore, the intervening acts of Eaton were set in motion by the earlier negligent conduct of the bar. According to the Complaint, the bar served Eaton for six hours, well past the point of visible intoxication. These alleged facts, if accepted by the jury, allow the reasonable conclusion that the bar increased the risk of damage to the Warrs through the foreseeable acts of Eaton. This question belongs to the province of the jury.

Conclusion: Proximate Cause Exists

Applying our well-established common law principles of negligence, I would hold that the bar’s alleged service of alcohol to Eaton after he was “visibly under the influence” can be a proximate cause of the Warrs’ injuries. The continued service of alcohol after the point of visible intoxication can be a substantial factor in producing the foreseeable injuries suffered by the Warrs. Certainly, this Court cannot say, as a matter of law, that there can never be a causal relationship between the continued service of alcohol to a patron already “visibly under the influence” and the subsequent accident *250which that patron causes upon leaving the bar. See Ontiveros, 667 P.2d at 205. As one of our sister courts put it, “if courts cling steadfastly to the myth that the continued selling of alcohol to a visibly intoxicated patron cannot be the proximate cause of a third person’s injuries, they are wearing blinders when it comes to observing the ordinary course of events.” Buchanan, 463 So.2d at 126.
I would overrule our prior decision in Hatfield, which followed outdated cases from the late 1800s, and its progeny, Felder. In doing so, I would enter the door that Felder left open, when it clearly recognized both this Court’s authority to change our outdated dram shop rule, and the benefits of doing so.35 Chief Judge Robert Murphy wrote for the Court,
Of course, the common law is not static. Its life and heart is its dynamism — its ability to keep pace with the world while constantly searching for just and fair solutions to pressing societal problems like that presented by the senseless carnage occurring on our highways, due in no small measure to the drinking driver. The common law is, therefore, subject to modification by judicial decision in light of changing conditions or increased knowledge where this *251Court finds that it is a vestige of the past, no longer suitable to the circumstances of our people.
Felder, 292 Md. at 182, 438 A.2d at 499. To be sure, when Chief Judge Murphy made that statement thirty-two years ago, we did not exercise our authority to change the law, electing — “for now” — to defer the issue of dram shop liability to the legislature. In doing so, however, we recommended that the legislature reexamine the Hatfield rule. See id. at 184, 438 A.2d at 499.
Our contemplation at that time that the Legislature would act affirmatively on the problem has apparently been misplaced. Since our invitation to the Legislature in 1981, no bill reached the floor of either house of the General Assembly. Four bills were introduced, but none came out of committee. See H.B. 1000 (2012); H.B. 1120 (2011); S.B. 739 (2002); S.B. 527 (1987). The two most recent bills, for example, were never voted on by the House Judiciary Committee.
Such legislative inaction, as this Court has held on numerous occasions, is not evidence of this State’s public policy or legislative intent. See, e.g., City of Balt. Dev. Corp. v. Carmel Realty Assocs., 395 Md. 299, 329, 910 A.2d 406, 424 (2006) (rejection of a bill may not be evidence of intent “because the General Assembly may well have concluded that the rejected amendment Varrant[ed] further investigation’ before acting on it or decided not to enact the amendment for a myriad of other reasons” (alteration in original) (citation omitted)).36 I *252suggest that this is especially true when, as here, a bill is kept in committee, as opposed to being voted against on the floor.37
CONCLUSION
I aver that, with no legislative action on the issue in the thirty-two years since Felder, and an even larger trend of jurisdictions supporting liability, that the Felder Court’s declining change “for now” should be amended to: now is the time for change. I strongly urge this Court to recognize that Hatfield and the nineteenth century cases it relied on wrongly “encumber the law of proximate causation with an artificial limitation that precludes jury consideration of the causal relationship between the sale of intoxicating beverages and consequent harm.”38 Klingerman v. SOL Corp., 505 A.2d 474, 478 (Me.1986); see also Crespin, 727 P.2d at 1104. It is not our place to continue to preserve special protections for tavern owners, when applying our well-established common law principles of negligence would hold them liable.
*253Yet, the Majority, in reaching its outcome, has done violence to the tort of negligence which will have far ranging consequences, well beyond the issue of dram shop liability. Our opinions must, first and foremost, be guided by sound legal reasoning, because seeking to obtain a particular result in one bad case can quickly make a lifetime’s worth of bad law. I fear that, in reaching its desired holding today, the Majority’s legal reasoning does just that. Respectfully, I dissent.
Judges HARRELL and McDONALD authorize me to state that they agree with the views set forth herein.

. I use the term "commercial vendors of alcohol” to refer to any entity authorized by the Alcohol Beverages laws of Maryland to offer and serve alcohol for on-site sale and consumption. Throughout this opinion I also use the terms "bar” and "tavern” in place of "commercial vendors of alcohol.” This is done for the sake of brevity, and all three terms are used in this opinion to represent the same class of establishments as defined above.


. This study is the product of the Task Force on Community Preventive Services, which was created by the United States Department of Health and Human Services (DHHS) in 1996 to develop guidance on which community-based health promotion and disease prevention interventions work and which do not work, based on available scientific evidence. The review team included "systematic review methodologists and subject matter experts from a range of agencies, organizations, and academic institutions.” Id. at 336. It consisted of nine authors from institutions such as the Community Guide Branch of the Epidemiology and Analysis Program Office, the National Center for Chronic Disease Prevention and Health Promotion, the Los Angeles County Department of Health Services, the Division of Epidemiology and Community Health at the University of Minnesota School of Public Health, and the Section of General Internal Medicine from the Boston Medical Center.
The team collected all of the available scientific evidence on the topic, screening out those studies that did not satisfy their criteria for inclusion in the systematic review. In order to qualify for this review, a study had to "[e]valúate the effectiveness of dram shop liability or initiatives for enhanced enforcement of overservice regulations that could and did apply legal or administrative sanctions,” "[b]e conducted in a country with a high-income economy, be primary research ..., and be published in English,” and it had to "[cjompare attributes of participants before and after the implementation of the intervention or compare a group receiving the intervention with a group not receiving it.” Id. at 337. The review then discussed the effectiveness of dram shop liability as shown by the results of the studies; the potential harms, additional benefits, and barriers to implementation of dram shop liability; the applicability of the results to different segments of the population; the costs and benefits of imposing dram shop liability; any weaknesses or gaps in the research of the underlying studies; and explained the conclusions of the review team.


. Illustrating how a focus on finding an act or omission can mislead the inquiry, Prosser and Keeton explain:
*207It is clear that it is not always a matter of action or inaction as to the particular act or omission which has caused the plaintiff’s damage. Failure to blow a whistle or to shut off stream, although in itself inaction, is readily treated as negligent operation of a train, which is affirmative misconduct; an omission to repair a gas pipe is regarded as negligent distribution of gas; and failure to supply heat for a building can easily become mismanagement of a boiler. On the other hand, discharge of an employee, which is certainly an affirmative act, may be considered to be no more than non-performance of an agreement to continue employment, and a similar conclusion has been reached as to revocation of a theater ticket and expulsion of a patron. (Footnotes omitted).
W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 56, at 374-75 (5th ed.1984).


. Put another way, Prosser and Keeton frame the inquiry as:
The question appears to be essentially one of whether the defendant has gone so far in what he has actually done, and has got himself into such a relation with the plaintiff, that he has begun to affect the interests of the plaintiff adversely, as distinguished from merely failing to confer a benefit upon him.
Keeton, § 56, at 375.


. Illustrating the difference, the Restatement states:
For example, a failure to employ an automobile’s brakes or a failure to warn about a latent danger in one’s product is not a case of nonfeasance ... because in these cases the entirety of the actor's conduct (driving an automobile or selling a product) created a risk of harm. This is so even though the specific conduct alleged to be a breach of the duty of reasonable care was itself an omission.
Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 37 cmt. c. (2012).


. Section 314 provides:
§ 314. Duty To Act For Protection Of Others
The fact that the actor realizes or should realize that action on his part is necessary for another’s aid or protection does not of itself impose upon him a duty to take such action.
Restatement (Second) of Torts § 314 (1965).


. Section 302 sets forth the duty of ordinary care when the risk of direct or indirect harm is created:
A negligent act or omission may be one which involves an unreasonable risk of harm to another through either
(a) the continuous operation of a force started or continued by the act or omission, or
(b) the foreseeable action of the other, a third person, an animal, or a force of nature.
Id. § 302.


. It should be noted that this Court has not yet had the opportunity to evaluate Sections 37 through 44 of the Third Restatement of Torts, and therefore, have not adopted them as part of Maryland law. Nevertheless, upon reviewing Section 37, and comparing it to Sections 314 and 315 of the Second Restatement of Torts — which we have expressly adopted as Maryland law — I can find no substantive distinction between the two that would justify our departure from these rules. Therefore, I advocate that this Court expressly adopt Section 37 of the Restatement (Third) of Torts: Liability for Physical and Emotional Harm. For examples of courts which previously followed Section 315 of the Second Restatement, but now apply Section 37 of the Third Restatement, see Iseberg v. Gross, 227 Ill.2d 78, 316 Ill.Dec. 211, 879 N.E.2d 278, 290-91 (2007); Coombes v. Florio, 450 Mass. 182, 877 N.E.2d 567, 575 n. 7 (2007); Ginapp v. City of Bellevue, 282 Neb. 1027, 809 N.W.2d *213487, 492-93 (2012); Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 359-60, 362-63 (Tenn.2008).


. Indeed, the Restatement Third actually cites our case law — including Valentine v. On Target, Inc., 353 Md. 544, 551-52, 727 A.2d 947, 950 (1999) and Pulliam v. Motor Vehicle Administration, 181 Md.App. 144, 155, 955 A.2d 843, 850 (2008) — as examples of decisions properly applying Section 315, but then adds: "To be accurate, these statements about the lack of a duty to control third parties need qualification: an actor owes a duty of reasonable care when the actor's conduct contributes to the risk of a third party harming another.” Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 37, reporters’ notes cmt. d (2012). I believe it is time for us to make this qualification clear.


. In adopting Section 315, it appears that this Court appreciated that the rule of Section 315 applies only to cases where the defendant passively failed to act. To illustrate the application of Section 315, this Court quoted the Restatement's commentary which provides the following scenario as an illustration of Section 315:
if the actor is riding in a third person's car merely as a guest, he is not subject to liability to another run over by the car even though he knows of the other’s danger and knows that the driver is not aware of it, and knows that by a mere word, recalling the driver’s attention to the road, he would give the driver an opportunity to stop the car before the other is run over.
Lamb v. Hopkins, 303 Md. 236, 242 n. 4, 492 A.2d 1297, 1300 n. 4 (1985) (quoting Restatement (Second) of Torts § 315 cmt. b (1965)).


. Illustrating the Court’s awareness of the difference between active and passive risk creation in this context, the Court distinguished the facts in Valentine from a Texas case, which did find a duty of care because there "the guard’s pursuit of the armed shoplifter increased the danger to plaintiff's decedent and others present in the store, thereby partially creating the danger to which they were exposed.” Valentine v. On Target, Inc., 353 Md. 544, 554, 727 A.2d 947, 952 (1999) (citing Berly v. D & L Sec. Servs. & Investigations, Inc., 876 S.W.2d, 179 (Tex.Ct.App.1994)).


. We stated:
Extending the general duty that an actor owes to exercise reasonable care to avoid causing injury to another and applying it to the facts of this case would require that this Court create a completely new cause of action.... We caution that the holding in this case does not mean that a gun store owner may never be held liable to another party for negligence in the display and sale of guns when that other party is injured as a result of the negligence but rather that under the specific facts alleged in this particular case no duty was owed to this petitioner's decedent. (Emphasis added).
Id. at 556, 727 A.2d at 952-53.


. The Court also considered Section 315 in Williams v. Mayor of Baltimore, 359 Md. 101, 753 A.2d 41 (2000). The issue in Williams was whether an officer’s specific promises of protection could create a special relationship sufficient to impose a tort duty of protection on the part of the officer. Id. at 108, 753 A.2d at 44. Applying the rule of Section 315, the Court held that a special relationship may have been formed, stating: "While the officer may have had no duty to remain, if *219in fact he told Mrs. Williams that he would remain to protect them, he may have created a special relationship further creating a duty either to remain or to inform them that he was leaving.” Id. at 150-51, 753 A.2d at 68.
Thus, in Williams the officer generally would not have owed a duty because, at all times, the officer was merely passive — i.e. his failure to protect the victims from harm — and did not actively contribute to the harm suffered by the plaintiff. But, under the facts of that case, the rule of Section 315 may still hold the officer liable because a special relationship could have been formed.


. For additional Maryland cases applying the rule of Section 315 to situations where the defendant passively failed to act, see Remsburg v. Montgomery, 376 Md. 568, 590, 599, 831 A.2d 18, 31, 36 (2003) (applying Section 315 to hold that no duty was imposed on the organizer of a hunting party for passively failing to prevent a member of the party from acting negligently); Muthukumarana v. Montgomery Cnty., 370 Md. 447, 486, 496, 805 A.2d 372, 395, 401 (2002) (applying Section 315 to hold that no duly was imposed on 911 operators for passively failing to prevent the harm suffered by the victim); Ashburn v. Anne Arundel County, 306 Md. 617, 630-31 & n. 2, 510 A.2d 1078, 1085 & n. 2 (1986) (applying Section 315 to hold that no duty was imposed on a police officer for passively failing to detain a drunk driver).


. Illustrating the Majority’s carelessness, is the Majority’s reliance on several Section 315 cases—such as Barclay, Ashburn, and Remsburg—as well as Gourdine v. Crews, 405 Md. 722, 955 A.2d 769 (2008). Gourdine is an ordinary duty of care case that did not address Section 315. Indeed, the Court in Gourdine specifically stated: “Special relationship, nevertheless, is not an issue in the present case.” 405 Md. at 746 n. 12, 955 A.2d at 784 n. 12. Yet, the Majority suggests that our holding in Gourdine was based on the fact that the plaintiff "had not alleged any special relationship.” Maj. Op. at 188, 70 A.3d at 358.
Such a mischaracterization misrepresents our holding in Gourdine and demonstrates the Majority’s failure to recognize the differences between the ordinary duty of care and the rule of Section 315. Indeed, the Majority fails to provide any citation to Gourdine where this Court stated that a special relationship was required in order to find a duty. Indeed, it could not, because the Court never discussed special relationship. Instead, in Gourdine we held that there was no duty because the connection between the pharmaceutical company's specific failure to give a warning and the specific victim’s injury was too attenuated. 405 Md. at 750, 955 A.2d at 786. This discussion of a connection between the parties was not a discussion of a special relationship. It was a discussion of "the closeness of the connection between the defendant’s *222conduct and the injury suffered” which — as I will explain later — is a factor to be considered under the ordinary duly of care analysis. Here, the Majority confuses the “closeness of the parties” factor of ordinary duty of care with the "special relationship” determination of Section 315. Moreover, in Gourdine, the Court specifically acknowledged that "foreseeability alone may give rise to liability to a third party.” Id. at 754, 955 A.2d at 789. This contradicts the Majority’s approach today, which states that special relationship, not foreseeability, controls the determination of duty in cases involving conduct of third persons.


. Dobbs's treatise The Law of Torts, published for the first time in 2001, is the successor to Prosser and Keeton on the Law of Torts.


. "As numerous courts have pointed out, there is an obvious analogy between the negligent sale of alcohol to a visibly intoxicated person and the tort of negligent entrustment.” Buchanan v. Merger Enterprises, Inc., 463 So.2d 121, 126 (Ala.1984).


. This Court has adopted the doctrine of negligent entrustment from Section 390 of the Second Restatement of Torts, which provides:
One who supplies directly or through a third person a chattel for the use of another whom the supplier knows or has reason to know to be likely because of his youth, inexperience, or otherwise, to use it in a manner involving unreasonable risk of physical harm to himself and others whom the supplier should expect to share in or be endangered by its use, is subject to liability for physical harm resulting to them.
Restatement (Second) of Torts § 390 (1965); see Broadwater v. Dorsey, 344 Md. 548, 554, 688 A.2d 436, 439 (1997) (and cases cited therein).


. Although these cases are distinguishable from the present one, I cite them to show the fundamental error in the Majority’s holding that a defendant in a negligence action can only owe a duty of care to a member of the public who is harmed by a third person if a special relationship exists.


. The Majority claims that it was not foreseeable because it was "not an absolute” that Eaton would drive upon leaving the bar. See Maj. Op. at 182-83, 70 A.3d at 354-55. Certainly not every patron who leaves a bar will drive, but that does not make it any less foreseeable that there will be visibly intoxicated patrons who do drive. For the Majority to hold that it is not foreseeable that people will become intoxicated at a bar and then drive home is to ignore the truth of modern society.
As one court explained:
Any reasonable person would foresee that an intoxicated person will act with a lack of prudence, control, and self-restraint. With travel by automobile both commonplace and necessary in today’s society, no one may justifiably claim ignorance of the danger posed by one whose abilities and judgment are impaired by alcohol. The harm is both likely and foreseeable, and the societal cost of alcohol-related injuries is enormous.
Largo Corp. v. Crespin, 727 P.2d 1098, 1102 (Colo.1986).


. Commercial vendors in Montgomery County are required to be retrained by an alcohol awareness program every four years. Md.Code (1957, 2011 Repl.Vol.), Article 2B, § 13-101(c)(1)-(2).


. See 1 Dan B. Dobbs et al., The Law of Torts § 14, at 29 (2d ed.2011) ("Courts and writers almost always recognize that another aim of tort law is to deter certain kinds of conduct by imposing liability when that conduct causes harm.”); see also Jeffrey S. Quinn, Comment, Does Mass Product Tort Litigation Facilitate or Hinder Social Legislative Reform? A Comparative Study of Tobacco Regulation, 9 Rutgers J.L. & Pub. Pol'y 106, 169-70 (2012) ("The deterrent theory of tort law is rather simple: tort law threatens people with having to pay for the injuries they produce; therefore, people will alter their behavior by taking into account the interests of others in a socially desirable and less injury-producing way.”).


. This discussion brings to mind the counter-argument that if the public policy sketched out by the Legislature so clearly calls for the imposition of dram shop liability, then why has the General Assembly itself not enacted dram shop liability. I address this argument later, and explain why legislative inaction in this case does not inhibit this Court’s duty and responsibility to properly determine the common law of Maryland.


. The Majority claims that the duty of care I advocate for here cannot be limited to commercial vendors of alcohol and would necessarily be expanded to include all social hosts such as church groups and charitable organizations. This is not true. Yes, the argument can be made that it is just as foreseeable for an intoxicated person to leave a social host and drive as it is for an intoxicated person to leave a tavern and drive. Yet, I do not base this duty of care solely on foreseeability. As I have explained, I am willing to impose this duty of care on commercial vendors of alcohol based on the sum of all the relevant factors in the duty calculus. In this regard, there are differences in the other factors that could produce a different outcome regarding social host liability. The most obvious of these is the complete lack of any indication from the General Assembly that social hosts are to play a role in limiting this State's drinking and driving problem. The legislature has made it a *237criminal offence for a bar to serve a person who is "visibly under the influence” of alcohol. It is not a crime for a social host to do this. Commercial vendors of alcohol must go through specific training in serving alcohol and observing its affects on the drinker. Social hosts do not have to do this. In this State, then, there may not be a policy of preventing future harm caused by social hosts, the conduct of social hosts may not be considered morally blameworthy in the community, and imposing a new duty on social hosts may create too large of a burden. These are factors that would need to be evaluated in the specific context of social host liability — with which we are not concerned here.
Similarly, the duty I advocate for here should not be read to support a cause of action on behalf of the visibly intoxicated patron as against the tavern. I see this duty arising from the sum of all the factors in the duty calculus, and that sum is undoubtedly different when those factors are examined in the context of deciding whether a duty is owed to the visibly intoxicated patron. In part, my analysis of these factors has been informed by legislative enactments. The General Assembly has very clearly found that both commercial vendors of alcohol and drunk drivers are part of the problem currently facing this State. The legislature has passed a series of laws targeted at preventing bars from serving visibly intoxicated patrons and at stopping intoxicated patrons from driving. In this regard, both the General Assembly and this Court have been consistent in explaining that the purpose behind these laws is to protect the public, and they are not designed to protect the intoxicated driver. See, e.g., Md.Code (1957, 2011 Repl.Vol.), Article 2B, § 1-101(a)(3) ("The restrictions, regulations, provisions and penalties contained in this article are for the protection, health, welfare and safety of the people of this State.”); Motor Vehicle Admin.v. Shrader, 324 Md. 454, 464, 597 A.2d 939, 943 (1991) (in rejecting driver's effort to invoke statute for his benefit, Court said: "We have consistently recognized that the statutory provisions enacted to enforce the State’s fight against drunken driving ... were enacted for the protection of the public and not primarily for the protection of the accused.”). Thus, although there is a clear policy in this State to prevent future harm caused by drunk drivers, that policy was never designed to protect the intoxicated driver. Indeed, keeping in mind that a goal of tort theory is to create proper incentives to alter injurious behavior, Dobbs, § 14, at 29, it would be perverse to claim that we are preventing future harm caused by drunk drivers but simultaneously rewarding drunk drivers with a cause of action arising from their drunkenness. Our societal sense of personal responsibility forecloses any such result. In contrast, I urge that we impose a duty in this case because the bar's conduct, in comparison to the innocent third party victim, is morally blameworthy.


. For examples of cases where we changed the common law, see Tracey v. Solesky, 427 Md. 627, 50 A.3d 1075 (2012) (holding owners of pit bulls strictly liable for dog bites); Bozman v. Bozman, 376 Md. 461, 830 A.2d 450 (2003) (completely abrogating doctrine of interspousal immunity); Boblitz v. Boblitz, 296 Md. 242, 462 A.2d 506 (1983) (abrogating doctrine of interspousal immunity in negligence claims); Moxley v. Acker, 294 Md. 47, 447 A.2d 857 (1982) (permitting action of forcible detainer even when force is not present); Adler v. Am. Standard Corp., 291 Md. 31, 432 A.2d 464 (1981) (recognizing tort of abusive or wrongful discharge); Lusby v. Lusby, 283 Md. 334, 390 A.2d 77 (1978) (abrogating doctrine of interspousal immunity for intentional torts); Harris v. Jones, 281 Md. 560, 380 A.2d 611 (1977) (recognizing tort of intentional infliction of emotional distress).


. In reaching this conclusion, Hatfield relied upon an 1882 case Dunlap v. Wagner, 85 Ind. 529 (1882). Hatfield also cited several product liability cases from the 19th century and early 20th century, including Thomas v. Winchester, 6 N.Y. 397 (1852) and Flaccomio v. Eysink, 129 Md. 367, 100 A. 510 (1916), as well as, some English cases of the same vintage. Hatfield concluded that, “Under the common law it is not an actionable wrong either to sell or to give intoxicating liquors to an able-bodied man.” State v. Hatfield, 197 Md. 249, 255, 78 A.2d 754, 757 (1951) (citation and quotation marks omitted).


. For examples of courts which also discussed these factual differences between life in the 1800s and modern society when recognizing a cause of action for dram shop liability, see Buchanan, 463 So.2d at 125; Shannon v. Wilson, 329 Ark. 143, 947 S.W.2d 349, 352 (1997); Grayson Fraternal Order of Eagles v. Claywell, 736 S.W.2d 328, 331 (Ky.1987); Nehring v. LaCounte, 219 Mont. 462, 712 P.2d 1329, 1334 (1986); Lopez v. Maez, 98 N.M. 625, 651 P.2d 1269, 1273 (1982); Brigance v. Velvet Dove Restaurant, Inc., 725 P.2d 300, 304 (Okla.1986); Walz v. Hudson, 327 N.W.2d 120, 124 (S.D.1982) (Wollman, J., concurring).


. As one court explained the negative effects that alcohol can have on the ability to drive: "we know by common knowledge that alcohol distorts perception, slows reaction, and impairs motor skills, while operation of an automobile requires clear perception, quick reaction, and adept motor skills.” El Chico Corp. v. Poole, 732 S.W.2d 306, 311 (Tex.1987); see also Buchanan, 463 So.2d at 126 ("Common experience dictates that when a person is imbibing alcoholic beverages that person reaches a level of toxicity after which continued imbibing will render him unable to operate an automobile safely.”).


. As one Court who questioned the usage in modern society of an old common law rule designed for the "horse and buggy” days explained:
The automobile is a constant reminder of a changed and changing America. It has made a tremendous impact on every segment of society, including the field of jurisprudence. In the “horse and buggy” days the common law may not have been significantly affected by the sale of liquor to an intoxicated person. The common law of nonliability was satisfactory. With today's car of steel and speed it becomes a lethal weapon in the hands of a drunken imbiber. The frequency of accidents involving drunk drivers are commonplace. Its affliction of bodily injury to an unsuspecting public is also of common knowledge. Under such circumstances we are compelled to widen the scope of the common law.
Brigance, 725 P.2d at 304; see also Ontiveros v. Borak, 136 Ariz. 500, 667 P.2d 200, 207 (1983) ("But the situation then and the problem in today’s society of the imbiber going upon the public highways and operating a machine that requires quick response of mind and muscle and capable of producing mass death and destruction are vastly different.”) (citation omitted); Lopez, 651 P.2d at 1273 (“A common law doctrine which developed in the horse and buggy days may be out of tune with today’s society.”).


. The expansion of negligence beyond these " 'public' callings” "coincided in a marked degree with the Industrial Revolution; and it very probably was stimulated by the rapid increase in the number of accidents caused by industrial machinery, and in particular by the invention of railways.” Keeton, § 28, at 161.


. Judge Cardozo’s storied opinion in MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916) is largely given credit for expanding the reach of negligence to hold a manufacturer of a dangerous product liable to the ultimate user of the product. See Kenton, § 96, at 682-83. Maryland has recognized the importance of this opinion. See, e.g., Volkswagen of Am., Inc. v. Young, 272 Md. 201, 215, 321 A.2d 737, 744 (1974) (“Since the time of MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916), it has been generally held that an automobile manufacturer or supplier, like the manufacturer or supplier of other products, is liable in negligence to an ultimate user of the vehicle for a construction defect of which he was or reasonably should have been aware, which was not obvious to the user, and which causes a collision and resulting injuries.”).


. For examples of cases that also discussed this legal development of negligence, from its beginnings in the 1800s to modern society, when recognizing a cause of action for dram shop liability, see Buchanan, 463 So.2d at 125-26; Shannon, 947 S.W.2d at 352.


. Another seven states, though not expressly discussing and rejecting the old common law rule of proximate causation, have implicitly done so by their recognition of a cause of action for dram shop liability. See Rong Yao Zhou v. Jennifer Mall Restaurant, Inc., 534 A.2d 1268, 1276 (D.C.1987); Davis v. Shiappacossee, 155 So.2d 365, 367 (Fla.1963); Thrasher v. Leggett, 373 So.2d 494, 497 (La.1979); Sampson v. W.F. Enters., Inc., 611 S.W.2d 333, 335-37 (Mo.Ct.App.1980); Walz, 327 N.W.2d at 123); Callan v. O'Neil, 20 Wash.App. 32, 578 P.2d 890, 893 (1978); Bailey v. Black, 183 W.Va. 74, 394 S.E.2d 58, 60-61 (1990). This brings the total to forty-one states.


. "Common sense, common experience and authority all combine to produce the irrefutable conclusion that furnishing alcohol, consumption of alcohol and subsequent driving of a vehicle which is then involved in an accident are all foreseeable, ordinary links in the chain of causation leading from the sale to the injury.” Ontiveros, 667 P.2d at 207; see also Nehring, 712 P.2d at 1335 ("[CJonsumption of the alcoholic beverages served, subsequent driving, and the likelihood of an injury-producing accident are foreseeable intervening acts which do not relieve the tavern operator of liability for negligence”); Vesely v. Sager, 5 Cal.3d 153, 95 Cal.Rptr. 623, 486 P.2d 151, 159 (1971) ("If such furnishing is a proximate cause, it is so because the consumption, resulting intoxication, and injury-producing conduct are foreseeable intervening causes....”).


. I share the views of Judge Rita Davidson, who dissented from the majority holding, saying that
In my view, it is common knowledge that the problems associated with drunk driving have presently reached massive proportions. Just and fair solutions additional to those presently existing are required if societal interests are to be protected and preserved. As the majority itself notes, in the 30 years since Hatfield, courts in a majority of other jurisdictions that have considered the problem "have departed from the early common law rule and have imposed civil liability, independent of statute, upon sellers of alcoholic beverages for damages caused by their intoxicated patrons.” In light of changing conditions, I, like these other courts, am convinced that the common law rule has become unsound in the circumstances of modern life. I would hold that a cause of action exists against licensed vendors of intoxicating liquors for the tortious acts of minor or intoxicated patrons to whom they sell alcoholic beverages in violation of Maryland Code....
Felder v. Butler, 292 Md. 174, 186, 438 A.2d 494, 500-01 (1981) (Davidson, J., dissenting).


. See also Goldstein v. State, 339 Md. 563, 570, 664 A.2d 375, 378 (1995) ("[T]he mere fact that the General Assembly has declined to adopt a particular proposal does not preclude this Court from incorporating the substance of that proposal into the common law or our interpretation of a statute.”); Auto. Trade Ass’n of Md., Inc. v. Ins. Com’r, 292 Md. 15, 24, 437 A.2d 199, 203 (1981) (‘‘[T]he fact that a bill on a specific subject fails of passage in the General Assembly is a rather weak reed upon which to lean in ascertaining legislative intent.”); Cicoria v. State, 89 Md.App. 403, 411 n. 9, 598 A.2d 771, 775 n. 9 (1991), aff'd, 332 Md. 21, 629 A.2d 742 (1993) ("Trying to determine what the legislature intended (or did not intend) by rejecting those bills is no easy assignment ... [and] ‘the failure of a committee [of the legislature] to act favorably on a proposed bill should not be relied upon, in the absence of an indication as to the reason for the failure, to *252ascertain legislative intent.' ” (alteration in original) (citation omitted)); Suessmann v. Lamone, 383 Md. 697, 748, 862 A.2d 1, 31 (2004) (Bell, C.J. dissenting) ("Maryland law is clear, legislative silence on a particular subject is not evidence, one way or the other, of legislative intent as to that subject.").


. In a committee, the power of a few — in combination with the concentrated lobbying of interest groups — has the power to kill a bill for any myriad of reasons. As the Arizona Supreme Court explained in recognizing dram shop liability after two bills had failed in a legislative committee:
There are many reasons why bills are not reported out of committee. For example: the bill may be opposed by a particular committee member or by the chairperson; efforts of special interest groups and lobbyists may be successful at the committee level; or a lack of time for consideration of the bill may prevent passage by the committee.
Ontiveros, 667 P.2d at 212. The failure of the bills in this case to make it out of committee — especially when the committee does not even vote on the bill — is not reflective of the will of the people as a declaration of our public policy.


. As one court explained, such reasoning is a "Neanderthal approach to causation.” Nehring, 712 P.2d at 1335.